Citation Nr: 0215293	
Decision Date: 10/30/02    Archive Date: 11/06/02

DOCKET NO.  94-05 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent prior to 
March 1, 2001, for service-connected residuals of muscle 
strain of the upper back and shoulder muscles.

2.  Entitlement to a rating in excess of 10 percent from 
March 1, 2001, for residuals of muscle strain of the upper 
back and shoulder muscles.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The appellant's active duty military service extended from 
April 1969 to December 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a claim for an increased rating for a 
service connected back disability filed in June 1993, which 
was denied in an October 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  That rating decision granted an 
increased disability evaluation of 10 percent, effective in 
June 1993, for the appellant's service-connected bilateral 
lumbar area muscle strain and bilateral paravertebral muscle 
lipomas with inflammation, previously diagnosed as residuals 
of muscular strain to the upper back and shoulder muscles.  
The veteran appealed the 10 percent rating.  A statement of 
the case was issued in January 1994 and the veteran submitted 
a VA Form 9.

An October 1995 decision increased the assigned disability 
rating for this condition from 10 percent to 20 percent, 
effective June 1993.  It also recharacterized the appellant's 
service-connected disorder as lumbosacral strain, lumbosacral 
paravertebral lipomas, and central herniated nucleus pulposus 
at L5-S1 with lateralization to the left.  The RO eventually 
severed service connection, by rating decision issued in 
December 1997, for the disorder as it pertained to the lumbar 
spine, finding no evidence that this was related to service.  
This rating decision continued the 20 percent disability 
rating for the disability characterized as residuals of 
muscle strain of the upper back and shoulder muscles.  
Pursuant to the Board's remand in 1998, a statement of the 
case was issued on the propriety of the severance, but no 
appeal was perfected.  Given that this issue is not in 
appellate status, the Board does not have jurisdiction and 
will not address it in this decision.

A rating decision in December 2000 reduced the evaluation of 
the veteran's upper back and shoulder disorder from 20 
percent to 10 percent, effective March 1, 2001.  The veteran 
continued his appeal.

In a May 2002 statement, the veteran appears to have raised 
the issue of entitlement to restoration for a clothing 
allowance.  The Board refers this issue to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been obtained by the RO.

2.  The veteran's 20 percent rating for service-connected 
residuals of muscle strain of the upper back and shoulder 
muscles, although mistakenly recharacterized as a lumbar 
spine disorder (which was apparently considered to have 
resulted in service connection for a lumbar spine disorder 
and severed), was in effect for more than five years when it 
was reduced to 10 percent.

3.  The RO did not apply the relevant regulatory provisions 
of 38 C.F.R. § 3.344 (2001) when it reduced the veteran's 20 
percent rating to 10 percent for residuals of muscle strain 
of the upper back and shoulder muscles; there was no 
comparing between current symptoms and previous symptoms, on 
which the 20 percent award had been based, and no finding of 
sustained improvement.

4.  Residuals of muscle strain of the upper back and shoulder 
muscles are currently manifested by no more than moderately 
severe injury.


CONCLUSIONS OF LAW

1.  The criteria for reduction of the 20 percent rating for 
residuals of muscle strain of the upper back and shoulder 
muscles, effective March 1, 2001, have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 3.344 (2001).

2.  Residuals of muscle strain of the upper back and shoulder 
muscles are not more than 20 percent disabling.  38 U.S.C.A. 
§ 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, § 4.73, 
Diagnostic Code 5304 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

As an initial matter, the Board notes that during the 
pendency of the veteran's appeal, the Veterans' Claims 
Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001), was signed into law.  The VCAA eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The VCAA also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  VCAA; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the Board 
finds that VA's duties, as set out in the VCAA, have been 
fulfilled with respect to the claim concerning his claim of 
residuals of muscle strain of the upper back and shoulder 
muscles.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA, codified as amended at 38 U.S.C.A. §§ 5102 
and 5103.  In this regard, the Board notes that the statement 
of the case and supplemental statements of the case sent to 
the veteran notified him of the evidence required to grant 
his claim and of the information and evidence needed to 
substantiate them.  Thus, the notification requirements of 
the VCAA have been satisfied, and there is no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA codified 
at 38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 
45,630-45,631 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).  As to this duty to assist, it is observed that 
the veteran's service medical records have been associated 
with the claims file, and the RO obtained the records of the 
veteran's relevant post-service medical treatment that he 
indicated were available.  Under these circumstances, the 
Board finds that, as with the notice requirements of the 
VCAA, the development requirements of that law also have been 
met.  The RO requested additional evidence and explained the 
VA's legal duty to assist the veteran in letters dated in the 
supplemental statement of the case issued in June 2001, which 
was sent to the veteran's address of record, and notified the 
veteran of the type of evidence necessary to substantiate his 
claims.  It informed him that it would assist in obtaining 
identified records, but that it was the veteran's duty to 
give enough information to obtain the additional records and 
to make sure the records were received by VA.  See Quartuccio 
v. Principi, No. 01-997 (U.S. Vet. App. June 19, 2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  Therefore, the Board may proceed to 
address the merits of the veteran's claims.

The veteran filed a claim for an increased rating for his 
service-connected back disability in June 1993.  Although the 
characterization of the back disability rated was changed 
from upper back, to lower back, and again back to upper back, 
the Board finds that the issue of entitlement to an increased 
rating for a back disability encompasses a consideration of 
the reduction from 20 percent to 10 percent during the appeal 
period.

With respect to VA's duty to assist the appellant, that duty 
includes, when appropriate, a thorough and contemporaneous 
examination of the claimant.  In addition, where the evidence 
of record does not reflect the current state of the 
claimant's disability, a VA examination must be conducted.  
Reexamination will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability.  38 C.F.R. § 3.327(a) 
(2001).  Generally, reexaminations are required if it is 
likely that a disability has improved, if the evidence 
indicates that there has been a material change in a 
disability, or if the current rating may be incorrect.  Id.

The RO provided the appellant appropriate VA examinations in 
1993, 1995, 1999, and 2000.  There is no objective evidence 
indicating that there has been a material change in the 
severity of his residuals of muscle strain of the upper back 
and shoulder muscles since he was last examined.  There are 
no records suggesting an increase in disability has occurred 
as compared to the last VA examination findings.  He has not 
made any specific statements about how this disorder is worse 
than what was reported when VA last examined him.  All 
medical records referenced by the appellant have either been 
obtained or are not available.  There is no indication that 
relevant (i.e., pertaining to recent treatment for his 
residuals of muscle strain of the upper back and shoulder 
muscles) records exist that have not been obtained.  The 
Board concludes there is sufficient evidence to fairly rate 
the service-connected disability.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Veteran. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant in this case.  Further development and 
further expending of VA's resources is not warranted.  Any 
"error" to the appellant resulting from this Board decision 
does not affect the merits of his claim or his substantive 
rights, for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102 (2001).

In regulation 38 C.F.R. § 3.344(a), VA has established 
specific requirements that must be met in order to reduce 
certain service-connected disability ratings.  In pertinent 
part, that section provides that it is essential that the 
entire record of examinations and the medical-industrial 
history be reviewed to ascertain whether the recent 
examination is full and complete, including all special 
examinations indicated as a result of general examination and 
the entire case history.  Examinations less full and complete 
than those on which payments were authorized or continued 
will not be used as a basis of reduction.  Ratings on account 
of diseases subject to temporary and episodic improvement 
will not be reduced on any one examination, except in those 
instances where all the evidence of record clearly warrants 
the conclusion that sustained improvement has been 
demonstrated.  Moreover, though material improvement in the 
physical or mental condition is clearly reflected, the rating 
agency will consider whether the evidence makes it reasonably 
certain that the improvement will be maintained under the 
ordinary conditions of life.  38 C.F.R. § 3.344(a).  
Paragraph (c) of § 3.344 states that the provisions of 
paragraphs (a) and (b) of 38 C.F.R. § 3.344 apply to ratings 
that have continued for long periods at the same level (5 
years or more).

In this case, the 20 percent rating for residuals of a muscle 
strain of the upper back and shoulder became effective in 
June 1993.  As the effective date of the reduction was March 
1, 2001, which is more than 5 years later, reduction of the 
ratings requires compliance with the provisions of 38 C.F.R. 
§ 3.344.  

It is clear from the record that the RO did not consider or 
inform the veteran of the provisions of 38 C.F.R. § 3.344, to 
include whether there was material improvement, when it 
reduced the veteran's evaluation.  The evidence does not show 
that the RO found material or sustained improvement likely to 
continue under the ordinary conditions of life such as 
working or actively seeking work.  38 C.F.R. § 3.344.   See 
Dofflemyer v. Derwinski, 2 Vet. App. 277, 282.  Therefore, 
the 20 percent rating must be restored effective March 1, 
2001.

Given that a 20 percent rating is now in effect from March 1, 
2001, the Board now will consider whether the veteran is 
entitled to a rating in excess of 20 percent for residuals of 
a muscle strain of the upper back and shoulder during the 
entire pendency of this appeal.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Id.  
Evaluation of a service-connected disorder requires a review 
of the claimant's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1 and 4.2 (2001).  However, where 
an increased rating is at issue, as in this case, the present 
level of the disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

It is also necessary to evaluate the disability from the 
point of view of the claimant working or seeking work, 38 
C.F.R. § 4.2 (2001), and to resolve any reasonable doubt 
regarding the extent of the disability in the claimant's 
favor.  38 C.F.R. § 4.3 (2001).  If there is a question as to 
which evaluation to apply to the disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned 38 C.F.R. § 4.7.

When an unlisted condition is encountered, it will be 
permissible to rate the condition under a closely related 
disease or injury in which not only the functions affected, 
but also the anatomical localization and symptomatology are 
closely analogous.  See 38 C.F.R. § 4.20. 

During the pendency of the veteran's appeal, VA promulgated 
new regulations concerning the evaluation of disability from 
muscle injuries effective July 3, 1997, which has been 
codified at 38 C.F.R. part 4.  Generally, where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the veteran 
will apply.  Karnas, 1 Vet. App. at 313.  However, when 
amended regulations expressly state an effective date and do 
not include any provision for retroactive applicability, 
application of the revised regulations prior to the stated 
effective date is precluded, notwithstanding Karnas.

Careful comparison of the previous and amended version of the 
of the muscle injury regulations reveals no substantive 
changes so that neither version is more favorable to the 
veteran.  Accordingly, the Board may similarly consider each 
version of the regulations without determining whether the 
veteran will be prejudiced thereby.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

The RO assigned the current 20 percent rating by analogy 
under 38 C.F.R. § 4.73, Diagnostic Code 5304 for muscle 
injury.  The provisions of Diagnostic Code 5304 prior to the 
amendment in 1997 and thereafter provide that muscles in 
Group IV stabilize the shoulder against injury in strong 
movements, holding the head of the humerus in the socket; 
abduction; outward rotation and inward rotation of the arm. 
The supraspinatus, infraspinatus and teres minor, 
subscapularis, and coracobrachialis muscles make up Group IV.  
In the dominant arm, a 30 percent rating is assigned for 
severe injuries.  Moderately severe injuries are rated at 20 
percent, moderate at 10 percent, and slight at 0 percent.  
38 C.F.R. § 4.72, Code 5304.  In the nondominant arm, 20 
percent rating is assigned for severe injuries.  Moderately 
severe injuries are rated at 20 percent, moderate at 10 
percent, and slight at 0 percent.  Id.  

Prior to the July 1997 revisions, 38 C.F.R. § 4.56 provided:

(a) Slight (insignificant) disability of muscles.

Type of injury. Simple wound of muscle without 
debridement, infection or effects of laceration. History 
and complaint. Service department record of wound of 
slight severity or relatively brief treatment and return 
to duty. Healing with good functional results. No 
consistent complaint of cardinal symptoms of muscle 
injury or painful residuals.

Objective findings. Minimum scar; slight, if any, 
evidence of fascial defect or of atrophy or of impaired 
tonus. No significant impairment of function and no 
retained metallic fragments.

(b) Moderate disability of muscles.

Type of injury. Through and through or deep penetrating 
wounds of relatively short track by single bullet or 
small shell or shrapnel fragment are to be considered as 
of at least moderate degree. Absence of explosive effect 
of high velocity missile and of residuals of debridement 
or of prolonged infection.

History and complaint. Service department record or 
other sufficient evidence of hospitalization in service 
for treatment of wound. Record in the file of consistent 
complaint on record from first examination forward, of 
one or more of the cardinal symptoms of muscle wounds 
particularly fatigue and fatigue- pain after moderate 
use, affecting the particular functions controlled by 
injured muscles.

Objective findings. Entrance and (if present) exit scars 
linear or relatively small and so situated as to 
indicate relatively short track of missile through 
muscle tissue; signs of moderate loss of deep fascia or 
muscle substance or impairment of muscle tonus, and of 
definite weakness or fatigue in comparative tests. (In 
such tests the rule that with strong efforts, 
antagonistic muscles relax is to be applied to insure 
validity of tests.)

(c) Moderately severe disability of muscles.

Type of injury. Through and through or deep penetrating 
wound by high velocity missile of small size or large 
missile of low velocity, with debridement or with 
prolonged infection or with sloughing of soft parts, 
intermuscular cicatrization.

History and complaint. Service department record or 
other sufficient evidence showing hospitalization for a 
prolonged period in service for treatment of wound of 
severe grade. Record in the file of consistent complaint 
of cardinal symptoms of muscle wounds. Evidence of 
unemployability because of inability to keep up with 
work requirements is to be considered, if present.

Objective findings. Entrance and (if present) exit scars 
relatively large and so situated as to indicate track of 
missile through important muscle groups. Indications on 
palpation of moderate loss of deep fascia, or moderate 
loss of muscle substance or moderate loss of normal firm 
resistance of muscles compared with sound side. Tests of 
strength and endurance of muscle groups involved 
(compared with sound side) give positive evidence of 
marked or moderately severe loss.

(d) Severe disability of muscles.

Type of injury. Through and through or deep penetrating 
wound due to high velocity missile, or large or multiple 
low velocity missiles, or explosive effect of high 
velocity missile, or shattering bone fracture with 
extensive debridement or prolonged infection and 
sloughing of soft parts, intermuscular binding and 
cicatrization.

History and complaint. As under moderately severe 
(paragraph (c) of this section), in aggravated form.

Objective findings. Extensive ragged, depressed, and 
adherent scars of skin so situated as to indicate wide 
damage to muscle groups in track of missile. X-ray may 
show minute multiple scattered foreign bodies indicating 
spread of intermuscular trauma and explosive effect of 
missile. Palpation shows moderate or extensive loss of 
deep fascia or of muscle substance. Soft or flabby 
muscles in wound area. Muscles do not swell and harden 
normally in contraction. Tests of strength or endurance 
compared with the sound side or of coordinated movements 
show positive evidence of severe impairment of function. 
In electrical tests, reaction of degeneration is not 
present but a diminished excitability to faradic current 
compared with the sound side may be present. Visible or 
measured atrophy may or may not be present. Adaptive 
contraction of opposing group of muscles, if present, 
indicates severity. Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone without true skin 
covering, in an area where bone is normally protected by 
muscle, indicates the severe type. Atrophy of muscle 
groups not included in the track of the missile, 
particularly of the trapezius and serratus in wounds in 
the shoulder girdle (traumatic muscular dystrophy), and 
induration and atrophy of an entire muscle following 
simple piercing by a projectile (progressive sclerosing 
myositis), may be included in the severe group if there 
is sufficient evidence of severe disability.

38 C.F.R. § 4.56 (1996).

The rating of muscle injuries was also governed by the 
principles set forth at 38 C.F.R. § 4.72 (1996) which 
provide, in pertinent part:

In rating disability from injuries of the 
musculoskeletal system, attention is to be given first 
to the deeper structures injured, bones, joints, and 
nerves. A compound comminuted fracture, for example, 
with muscle damage from the missile, establishes severe 
muscle injury, and there may be additional disability 
from malunion of bone, ankylosis, etc. The location of 
foreign bodies may establish the extent of penetration 
and consequent damage. It may not be too readily assumed 
that only one muscle, or group of muscles is damaged. A 
through and through injury, with muscle damage, is 
always at least a moderate injury, for each group of 
muscles damaged. This section is to be taken as 
establishing entitlement to rating of severe grade when 
there is history of compound comminuted fracture and 
definite muscle or tendon damage from the missile. 
(emphasis added)

The provisions of 38 C.F.R. § 4.55 (1996) governed the 
combination of ratings of muscle injuries in the same 
anatomical segment, or of muscle injuries affecting the 
movements of a single joint, either alone or in 
combination or limitation of the arc of motion, and are, 
in pertinent part, as follows:

(a) Muscle injuries in the same anatomical region, i.e., 
(1) shoulder girdle and arm, (2) forearm and hand, (3) 
pelvic girdle and thigh, (4) leg and foot, will not be 
combined, but instead, the rating for the major group 
will be elevated from moderate to moderately severe, or 
from moderately severe to severe, according to the 
severity of the aggregate impairment of function of the 
extremity. (b) Two or more severe muscle injuries 
affecting the motion (particularly strength of motion) 
about a single joint may be combined but not in 
combination receive more than the rating for ankylosis 
of that joint at an "intermediate" angle, . . . . (g) 
Muscle injury ratings will not be combined with 
peripheral nerve paralysis ratings for the same part, 
unless affecting entirely different functions.

As revised, 38 C.F.R. § 4.56 (2001) now provides as follows:

(a) An open comminuted fracture with muscle or tendon 
damage will be rated as a severe injury of the muscle 
group involved unless, for locations such as in the 
wrist or over the tibia, evidence establishes that the 
muscle damage is minimal;

(b) A through-and-through injury with muscle damage 
shall be evaluated as no less than a moderate injury for 
each group of muscles damaged;

(c) For VA rating purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement;

(d) Under diagnostic codes 5301 through 5323, 
disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe or 
severe as follows:

(1) Slight disability of muscles. (i) Type of injury. 
Simple wound of muscle without debridement or infection. 
(ii) History and complaint. Service department record of 
superficial wound with brief treatment and return to 
duty. Healing with good functional results. No cardinal 
signs or symptoms of muscle disability as defined in 
paragraph (c) of this section. (iii) Objective findings. 
Minimal scar. No evidence of fascial defect, atrophy, or 
impaired tonus. No impairment of function or metallic 
fragments retained in muscle tissue.

(2) Moderate disability of muscles. (i) Type of injury. 
Through and through or deep penetrating wound of short 
track from a single bullet, small shell or shrapnel 
fragment, without explosive effect of high velocity 
missile, residuals of debridement, or prolonged 
infection. (ii) History and complaint. Service 
department record or other evidence of in-service 
treatment for the wound. Record of consistent complaint 
of one or more of the cardinal signs and symptoms of 
muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions 
controlled by the injured muscles. (iii) Objective 
findings. Entrance and (if present) exit scars, small or 
linear, indicating short track of missile through muscle 
tissue. Some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.

(3) Moderately severe disability of muscles. (i) Type of 
injury. Through and through or deep penetrating wound by 
small high velocity missile or large low- velocity 
missile, with debridement, prolonged infection, or 
sloughing of soft parts, and intermuscular scarring. 
(ii) History and complaint. Service department record or 
other evidence showing hospitalization for a prolonged 
period for treatment of wound. Record of consistent 
complaint of cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of this section 
and, if present, evidence of inability to keep up with 
work requirements. (iii) Objective findings. Entrance 
and (if present) exit scars indicating track of missile 
through one or more muscle groups. Indications on 
palpation of loss of deep fascia, muscle substance, or 
normal firm resistance of muscles compared with sound 
side. Tests of strength and endurance compared with 
sound side demonstrate positive evidence of impairment.

(4) Severe disability of muscles. (i) Type of injury. 
Through and through or deep penetrating wound due to 
high- velocity missile, or large or multiple low 
velocity missiles, or with shattering bone fracture or 
open comminuted fracture with extensive debridement, 
prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring. (ii) History and 
complaint. Service department record or other evidence 
showing hospitalization for a prolonged period for 
Treatment of wound. Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as 
defined in paragraph (c) of this section, worse than 
those shown for moderately severe muscle injuries, and, 
if present, evidence of inability to keep up with work 
requirements. (iii) Objective findings. Ragged, 
depressed and adherent scars indicating wide damage to 
muscle groups in missile track. Palpation shows loss of 
deep fascia or muscle substance, or soft flabby muscles 
in wound area. Muscles swell and harden abnormally in 
contraction. Tests of strength, endurance, or 
coordinated movements compared with the corresponding 
muscles of the uninjured side indicate severe impairment 
of function. If present, the following are also signs of 
severe muscle disability: (A) X-ray evidence of minute 
multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the 
missile. (B) Adhesion of scar to one of the long bones, 
scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle. (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests. (D) 
Visible or measurable atrophy. (E) Adaptive contraction 
of an opposing group of muscles. (F) Atrophy of muscle 
groups not in the track of the missile, particularly of 
the trapezius and serratus in wounds of the shoulder 
girdle. (G) Induration or atrophy of an entire muscle 
following simple piercing by a projectile.

38 C.F.R. § 4.56 (2001).

In pertinent part, 38 C.F.R. § 4.55 (2001), as amended is as 
follows:

(a) A muscle injury rating will not be combined with a 
peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions.

(b) For rating purposes, the skeletal muscles of the 
body are divided into 23 muscle groups in 5 anatomical 
regions: 6 muscle groups for the shoulder girdle and arm 
(diagnostic codes 5301 through 5306); 3 muscle groups 
for the forearm and hand (diagnostic codes 5307 through 
5309); 3 muscle groups for the foot and leg (diagnostic 
codes 5310 through 5312); 6 muscle groups for the pelvic 
girdle and thigh (diagnostic codes 5313 through 5318); 
and 5 muscle groups for the torso and neck (diagnostic 
codes 5319 through 5323).

(c) There will be no rating assigned for muscle groups 
which act upon an ankylosed joint, with the following 
exceptions:  (1) In the case of an ankylosed knee, if 
muscle group XIII is disabled, it will be rated, but at 
the next lower level than that which would otherwise be 
assigned.  (2) In the case of an ankylosed shoulder, if 
muscle groups I and II are severely disabled, the 
evaluation of the shoulder joint under diagnostic code 
5200 will be elevated to the level for unfavorable 
ankylosis, if not already assigned, but the muscle 
groups themselves will not be rated.

(d) The combined evaluation of muscle groups acting upon 
a single unankylosed joint must be lower than the 
evaluation for unfavorable ankylosis of that joint, 
except in the case of muscle groups I and II acting upon 
the shoulder.

(e) For compensable muscle group injuries which are in 
the same anatomical region but do not act on the same 
joint, the evaluation for the most severely injured 
muscle group will be increased by one level and used as 
the combined evaluation for the affected muscle groups.

(f) For muscle group injuries in different anatomical 
regions which do not act upon ankylosed joints, each 
muscle group injury shall be separately rated and the 
ratings combined under the provisions of 38 C.F.R. § 
4.25.

38 C.F.R. § 4.55 (2001).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2001) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion. Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse. 38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

In determining the extent of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning disability factors 
such as lack of normal endurance, functional loss due to 
pain, and pain on use and during flare-ups; the provisions of 
38 C.F.R. § 4.45 concerning disability factors such as 
weakened movement, excess fatigability, and incoordination; 
and the provisions of 38 C.F.R. § 4.10 concerning the effects 
of the disability on the veteran's ordinary activity are for 
consideration.  See DeLuca, 8 Vet. App. 202.

The veteran's service medical records are negative for a 
gunshot or shell fragment type of wound.  According to the 
RO's April 1973 original grant of service connection, the 
veteran had experienced a torn muscle in the upper left back 
and residual muscle strain.  Therefore, the provisions of 
38 C.F.R. § 4.73 are not applicable.  Nevertheless, given 
that that RO rated the veteran's injury by analogy, the Board 
will also do so.  The Board finds that a rating in excess of 
20 percent for residuals of muscle strain of the upper back 
and shoulder muscles is not warranted because there is no 
evidence of severe muscle injury of the dominant shoulder.  
Diagnostic Code 5304.  Throughout the pendency of this claim, 
the veteran has complained of nonservice-connected lower back 
pain and not upper back pain.

The VA medical records are negative for upper back pain or 
impairment.  According to a November 2000 VA orthopedic 
examination report, the examiner did not diagnose a disorder 
with respect to the veteran's upper back.  VA examinations in 
1993, 1995, and 1999 are similarly silent with respect to a 
diagnosis of upper back impairment.

The private medical evidence of record does not more nearly 
approximate the criteria for a rating in excess of 20 
percent.  Diagnostic Code 5304.  According to an August 2000 
handwritten medical report, a private physician noted that 
the veteran had a chronic upper back disorder that improved 
with treatment.  The Board finds that this does not more 
nearly approximate severe impairment.  According to September 
and October 2000 correspondence from private physicians, 
although the veteran's private doctors reported a history of 
upper back pain, it was not described as severe.  Private 
medical records dated prior to this essentially address the 
veteran's low back pain as opposed to upper back pain. 

The Board has considered the evidence of record that favors 
the veteran's claim for a possible rating in excess of 20 
percent, which essentially is comprised of the medical 
evidence previously discussed and the transcripts of the 
hearings held at the RO as well as written statements 
submitted by the veteran, and his employer.  Nevertheless, 
the Board finds that this favorable evidence is outweighed by 
the evidence discussed in the preceding paragraphs.  It is 
important to note that, as a lay person untrained in the 
fields of medicine and/or science, the veteran is not 
competent to render medical opinions.  See Espiritu v. 
Derwinski, 2 Veteran. App. 492, 494-95 (1992).  According to 
a May 2002 handwritten statement, the veteran appears to 
withdraw his claim for an increased rating.  He wrote, "I 
already gave up on the 20, 30 or 40% ratings/increases to my 
disability!"  Also in May 2002, the veteran submitted a 
statement, handwritten on correspondence from the RO, in 
which he indicated to "forget" the claim for entitlement to 
an increased rating for the upper back claim.  Nevertheless, 
in light of the ambiguity of these written statements, and 
the fact that the veteran's representative submitted a 
subsequent appellant's brief in September 2002 on this issue, 
the Board has addressed it.

V.  Extra-schedular rating

Finally, the Board has also given consideration to the 
potential application of 38 C.F.R. § 3.321(b)(1) (2001), 
which provides for extra-schedular evaluations for 
exceptional cases.  Here, however, the evidence does not show 
an exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards, so as to require this type of evaluation.  See 38 
C.F.R. § 3.321.  The current evidence of record does not 
demonstrate that the veteran's upper back disorder has 
resulted in frequent periods of hospitalization.  As noted 
above, although the evidence indicates that the veteran had 
trouble at work, his service-connected upper back disorder 
did not prevent him from attending.  Accordingly, with the 
lack of evidence showing unusual disability not contemplated 
by the rating schedule, the Board concludes that a remand to 
the RO, for referral of this issue to the VA Central Office 
for consideration of an extra-schedular evaluation, is not 
warranted.

Finally, for the reasons discussed above, the evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit of the doubt rule as required by 
law and VA regulations.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. §§ 3.102, 4.3 (2001).


ORDER

Entitlement to a 20 percent evaluation for residuals of 
muscle strain of the upper back and shoulder muscles 
effective March 1, 2001, is granted.

A rating in excess of 20 percent disabling for residuals of 
muscle strain of the upper back and shoulder muscles is 
denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

